Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into as of the 16th day of June, 2008, by and between STATION CASINOS,
INC., a Nevada corporation (the “Company”), and LORENZO J. FERTITTA (the
“Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of November 7, 2007 (collectively, the “Employment Agreement”); and

 

WHEREAS, the Executive desires to resign his employment with the Company; and

 

WHEREAS, the Company and the Executive have agreed that the Executive will
resign his employment with the Company effective June 30, 2008 (the “Termination
Date”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (each individually a “Party” and together the “Parties”) agree as
follows:

 

1.                                       Termination Of Employment.

 

(a)                                  The resignation by the Executive shall
constitute a “Termination by the Executive” pursuant to Section 6.3 of the
Employment Agreement.  The Company hereby waives the one hundred eighty (180)
day notice period for any such termination by the Executive pursuant to
Section 6.3 of the Employment Agreement.

 

(b)                                 Except as otherwise provided in the
following sentence, the Executive shall end his employment and resign all
offices and board memberships with the Company and its subsidiaries and
affiliates effective as of the Termination Date.  Notwithstanding the foregoing,
the Executive shall (i) remain a member of the Board of the Directors of the
Company, (ii) remain as an officer and member of the Board of Managers of
Fertitta Colony Partners LLC, (iii) remain as an officer and member of the Board
of Managers of Fertitta Partners LLC, and (iv) remain as an officer and member
of the Board of Managers of FCP Voteco, LLC.

 

2.                                       Survival of Certain Employment
Agreement Provisions.  The Parties acknowledge and agree that the provisions of
Section 8.2 (“No Mitigation; No Offset”), Section 9 (“Special Reimbursement”),
Section 10 (“Indemnification”) and Section 11 (“Confidential Information”) of
the Employment Agreement (collectively, the “Surviving Sections”) shall survive
the termination of the Employment Agreement and the termination of the
Executive’s employment with the Company, and shall remain in full force and
effect.

 

3.                                       Payments and Benefits.  Subject to the
Executive’s execution of this Agreement and the General Release (as defined in
Section 4 hereof), the Company shall pay or provide to the Executive (subject to
applicable employment and income tax withholdings and deductions) the following
payments and benefits:

 

--------------------------------------------------------------------------------


 

(a)                                  continued payments of Base Salary (as
defined in the Employment Agreement) through the Termination Date;

 

(b)                                 for so long as the Executive serves as a
member of the Board of Directors of the Company, continuation of the group
medical and dental insurance coverages for the Executive and his eligible
dependents that are substantially comparable to the coverages provided
immediately prior to the Termination Date; provided, however, that if the
Executive enrolls in any medical or dental insurance coverage provided by a
future employer, the Company shall have no further obligations respect to the
continued Company coverages (other than its obligations, if any, under COBRA);

 

(c)                                  reimbursement for expenses incurred but not
paid prior to the Termination Date; and

 

(d)                                 such rights to other benefits as may be
provided in the applicable plans and programs of the Company, including, without
limitation, the Deferred Compensation Program, according to the terms and
conditions of such plans and programs.

 

4.                                       Release of Claims.  The Executive shall
have no rights under the Employment Agreement after the Termination Date, except
as otherwise provided in Section 2 hereof.  In addition, concurrently with the
execution of this Agreement and as a condition of the Executive’s receipt of the
payments and benefits provided for in Section 3 hereof, the Executive shall
execute the general release and covenant not to sue (the “General Release”), in
favor of the Released Parties (as such term is defined in the General Release)
attached hereto as Exhibit “A.”  Notwithstanding the foregoing, the Executive
expressly reserves, and does not waive, (a) his direct and indirect rights under
that Second Amended and Restated Operating Agreement of Fertitta Colony Partners
LLC, dated as of November 7, 2007, as the same may be amended from time to time,
(b) his direct and indirect rights under that Amended and Restated Operating
Agreement of Fertitta Partners LLC, dated as of November 7, 2007, as the same
may be amended from time to time, (c) his direct and indirect rights under that
Amended and Restated Operating Agreement of FCP Voteco, LLC, dated as of
November 7, 2007, as the same may be amended from time to time, and (d) his
direct and indirect rights under that Equityholders Agreement of Station
Casinos, Inc., Fertitta Colony Partners LLC and Fertitta Partners LLC, dated as
of November 7, 2007, as the same may be amended from time to time.

 

5.                                       Cooperation.  The Parties agree to
cooperate fully with each other in order to achieve the purposes of this
Agreement and to take all actions not specifically described herein that may be
required to carry out the purposes and intent of this Agreement.

 

6.                                       Notices.  All notices, demands and
requests required or permitted to be given to either Party under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the Party concerned at the address
indicated below or to such changed address as such Party may subsequently give
notice of:

 

2

--------------------------------------------------------------------------------


 

 

If to the Company:

Station Casinos, Inc.

 

 

1505 S. Pavilion Center Drive

 

 

Las Vegas, Nevada 89135

 

 

Attention: Richard J. Haskins, Esq.

 

 

 

 

If to the Executive:

Lorenzo J. Fertitta

 

 

1505 S. Pavilion Center Drive

 

 

Las Vegas, Nevada 89135

 

7.                                       Entire Agreement.  This Agreement,
including the exhibits hereto, contains the entire agreement between the Parties
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, express or implied, between the Parties with respect hereto.  No
representations, inducements, promises or agreements not embodied herein shall
be of any force or effect.  Without limiting the generality of the foregoing,
the Executive acknowledges and agrees that neither the Company nor any of its
employees or agents have made any representations to the Executive concerning
the terms or effects of this Agreement other than those representations
expressly set forth herein.

 

8.                                       Assignability.  Neither Party shall
have the right to assign any rights or obligations under this Agreement without
the prior written approval of the other Party other than an assignment to a
successor of the Company, provided that such successor assumes the liabilities,
obligations and duties of the Company under this Agreement, either contractually
or as a matter of law.  The Parties acknowledge and agree that the provisions of
this Section 8 were negotiated at arms’ length and that the Executive received
separate and adequate consideration in return for providing the Company the
right to assign this Agreement.

 

9.                                       Amendment or Waiver.  No provision in
this Agreement may be amended or waived unless such amendment or waiver is
agreed to in writing, signed by both Parties.  No waiver by one Party of any
breach by the other Party of any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.

 

10.                                 Severability.  In the event that any
provision or portion of this Agreement shall be determined to be invalid or
unenforceable for any reason, in whole or in part, the remaining provisions of
this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

 

11.                                 Construction.  The Parties agree that this
Agreement is the product of negotiations between sophisticated parties, both of
whom had to opportunity to be represented by counsel, and each of whom had an
opportunity to participate in and did participate in, the drafting of each
provision hereof.  Accordingly, this Agreement shall be construed as if both
Parties prepared this Agreement, and any rules of construction to the contrary
are hereby waived.

 

3

--------------------------------------------------------------------------------


 

12.                                 Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Nevada without reference to the principles of conflict of laws
thereof.  In the event of any dispute or controversy arising out of or relating
to this Agreement, the Parties mutually and irrevocably consent to, and waive
any objection to, the exclusive jurisdiction of any court of competent
jurisdiction in Clark County, Nevada, to resolve such dispute or controversy.

 

13.                                 Headings.  The headings of the sections and
subsections contained in this Agreement are for convenience only and shall not
be deemed to control or affect the meaning or construction of any provision of
this Agreement.

 

14.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

15.                                 Acknowledgement.

 

(a)                                  The Executive acknowledges that he received
a copy of this Agreement prior to its execution and has had a reasonable amount
of time to review and consider this Agreement prior to its execution.

 

(b)                                 The Executive further acknowledges that he
has had the opportunity to consult with an attorney prior to executing this
Agreement.

 

(c)                                  The Executive enters into this Agreement
having freely and knowingly elected, after due consideration, to execute this
Agreement and to fulfill the promises set forth herein.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

“COMPANY”

 

 

 

STATION CASINOS, INC.

 

 

 

By:

/s/ Richard J. Haskins

 

Name:

Richard J. Haskins

 

Title:

Executive Vice President

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

      /s/ Lorenzo J. Fertitta

 

LORENZO J. FERTITTA

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AND COVENANT NOT TO SUE

 

This GENERAL RELEASE AND COVENANT NOT TO SUE (this “General Release”) is
executed and delivered by LORENZO J. FERTITTA (the “Executive”) to STATION
CASINOS, INC., a Nevada corporation (the “Company”).

 

In consideration of the agreement by the Company to provide the separation
payments and benefits described in the Separation Agreement and General Release
(the “Separation Agreement”) to which this General Release is attached, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Executive hereby agrees as follows:

 

1.                                       RELEASE AND COVENANT.  The Executive,
of his own free will, voluntarily releases and forever discharges the Company,
Colony Capital, LLC, Fertitta Colony Partners LLC and Fertitta Partners LLC and
each of their parent companies, subsidiaries and affiliates, and each of their
respective past and present agents, employees, managers, representatives,
officers, directors, attorneys, accountants, trustees, shareholders, partners,
investors, insurers, heirs, predecessors-in-interest, advisors, successors and
assigns (collectively, the “Released Parties”) from, and covenants not to sue or
proceed against any of the foregoing on the basis of, any and all past or
present causes of action, suits, agreements or other rights or claims which the
Executive, his dependents, relatives, heirs, executors, administrators,
successors and assigns has or have against any of the Released Parties upon or
by reason of any matter arising out of his employment by the Company and the
cessation of said employment, as of the date of execution of this General
Release, and including, but not limited to, any alleged violation of the Civil
Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Age Discrimination
in Employment Act of 1967 (including the Older Workers Benefit Protection Act of
1990), the Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993,
the Americans with Disabilities Act of 1990, the Employment Retirement Income
Security Act of 1974, the Nevada Fair Employment Practices Act, the labor laws
of the United States, and Nevada and any other federal, state or local law,
regulation or ordinance, or public policy, contract or tort law, having any
bearing whatsoever on the terms and conditions or cessation of his employment
with the Company.  Notwithstanding the foregoing, the Executive expressly
reserves, and does not waive, (a) his direct and indirect rights under that
Second Amended and Restated Operating Agreement of Fertitta Colony Partners LLC,
dated as of November 7, 2007, as the same may be amended from time to time,
(b) his direct and indirect rights under that Amended and Restated Operating
Agreement of Fertitta Partners LLC, dated as of November 7, 2007, as the same
may be amended from time to time, (c) his direct and indirect rights under that
Amended and Restated Operating Agreement of FCP Voteco, LLC dated as of
November 7, 2007, as the same may be amended from time to time, (d) his direct
and indirect rights under that Equityholders Agreement of Station Casinos, Inc.,
Fertitta Colony Partners LLC and Fertitta Partners LLC, dated as of November 7,
2007, as the same may be amended from time to time, and (e) his rights under the
Surviving Sections (as defined in the Separation Agreement).

 

--------------------------------------------------------------------------------


 

2.                                       DUE CARE.  The Executive acknowledges
that he has received a copy of this General Release prior to its execution and
has been advised hereby of his opportunity to review and consider this General
Release for up to seven (7) days prior to its execution.  The Executive further
acknowledges that he has been advised hereby to consult, and has consulted, with
an attorney prior to executing this General Release.  The Executive enters into
this General Release having freely and knowingly elected, after due
consideration, to execute this General Release and to fulfill the promises set
forth herein.

 

3.                                       RELIANCE BY THE EXECUTIVE.  The
Executive acknowledges that, in his decision to enter into this General Release,
he has not relied on any representations, promises or arrangement of any kind,
including oral statements by representatives of the Company, except as set forth
in this General Release.

 

4.                                       MISCELLANEOUS.  This General Release
shall be governed by and construed and interpreted in accordance with the laws
of the State of Nevada without reference to the principles of conflict of laws
thereof.  If any provision of this General Release is held invalid or
unenforceable for any reason, the remaining provisions shall be construed as if
the invalid or unenforceable provision had not been included.

 

This GENERAL RELEASE AND COVENANT NOT TO SUE is executed by the Executive and
delivered to the Company on this 16th day of June, 2008.

 

 

 

 

 

 

STATE OF NEVADA

)

 

) ss:

COUNTY OF CLARK

)

 

On this 16th day of June, 2008, before me, a Notary Public of the State of
Nevada, personally appeared Lorenzo J. Fertitta, to me known and known to me to
be the person described and who executed the foregoing General Release and did
then and there acknowledge to me that he voluntarily executed the same.

 

 

 

 

 

NOTARY PUBLIC

 

--------------------------------------------------------------------------------